RENDERED: FEBRUARY 18, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1404-MR


WALTER SACCHET                                                       APPELLANT


                  APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE JOHN E. REYNOLDS, JUDGE
                         ACTION NO. 92-CR-00793



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Walter Sacchet (pro se) appeals from the Fayette

Circuit Court’s denial of his motion to either modify his sentence, or restructure his

conviction and sentence pursuant to Kentucky Rules of Civil Procedure (CR)

60.02, Kentucky Rules of Criminal Procedure (RCr) 10.26, and Kentucky Revised

Statutes (KRS) 532.070(1). We affirm as Sacchet’s arguments are both foreclosed

by the decisions in his prior appeals and otherwise do not present errors of law.
              In 1992, and in front of multiple witnesses, Sacchet stabbed Charles

Semones, Jr. in the chest with a knife and fled the scene. The knife used by

Sacchet nicked Semones’s left lung and entered his heart causing a lethal

hemorrhage. In 1993, Sacchet was found guilty of the wanton murder of Semones

by a jury in Fayette County and on April 5, 1993, was sentenced to life in prison by

the trial court in accordance with the jury’s recommendation.

              Sacchet’s subsequent motion for judgment notwithstanding the verdict

and alternatively for a new trial was denied. He filed a direct appeal to the

Kentucky Supreme Court arguing that the trial court had improperly refused to

strike a juror for cause. The Supreme Court affirmed the judgment and sentence

on December 22, 1993, in Sacchet v. Commonwealth, No. 1993-SC-0268-MR (Ky.

1993) (unpublished).

              In 1995, Sacchet filed a motion to vacate his judgment pursuant to

RCr 11.42 alleging ineffective assistance of counsel particularly with regard to his

counsel failing to object to the jury instructions presented at his trial. The Fayette

Circuit Court denied the motion and Sacchet appealed. This Court affirmed in

combined opinion dated October 3, 1997. Sacchet v. Commonwealth, Nos. 1995-

CA-3030-MR and 1996-CA-1669-MR1 (Ky.App. 1997) (unpublished) (Sacchet I).



1
 Appeal No. 1996-CA-001669-MR concerns the trial court’s denying Sacchet’s subsequent
motion for findings of fact and conclusions of law following the denial of his RCr 11.42 motion.

                                              -2-
That opinion addressed each of the sixteen grounds upon which Sacchet asserted

his counsel was ineffective and found no cause to reverse the verdict or sentence.

             Most importantly for purposes of this appeal, Sacchet had alleged two

specific errors which were addressed by this Court. First, that his counsel should

have objected to the wanton murder instruction given at his trial, arguing that there

was only evidence of an intentional act, and no evidence that he acted “under

circumstances manifesting extreme indifference to human life” pursuant to KRS

507.020(1)(b). This Court found that:

             In this case, there was evidence presented that Sacchet was
             wielding a knife with a 5-inch blade while swinging and hitting
             at Semones. As in Harris [v. Commonwealth, 793 S.W.2d 802
             (Ky. 1991)] and Carwile [v. Commonwealth, 656 S.W.2d 722
             (Ky. 1983)], there was evidence in this case that “under
             circumstances manifesting extreme indifference to human life,”
             Sacchet wantonly engaged in conduct, that created a grave risk
             of death and thereby caused Semones’ death. The trial court
             correctly instructed the jury on wanton murder.

Sacchet I, at *7.

             Second, Sacchet asserted that his counsel should have objected to his

self-defense instruction being placed after the wanton murder portion of the murder

instruction instead of after the intentional murder portion of the murder instruction.

With regard to that assignment of error, this Court stated:

             In Shannon v. Commonwealth, Ky., 767 S.W.2d 548, 552
             (1988), the Supreme Court stated that self-defense is not
             available as a defense to wanton murder. However, in
             the instant case, we conclude that Sacchet was not

                                         -3-
             prejudiced by this error because the jury actually had to
             determine that he was not justified by self-defense before
             they could find him guilty of wanton murder. Sacchet
             received this defense to a wanton murder charge when he
             was not entitled to it and it only inured to his benefit.

Id. at *8.

             Sacchet sought discretionary review of this decision and was denied

by the Kentucky Supreme Court on May 13, 1998. Sacchet v. Commonwealth, No.

1997-SC-0884-D (Ky. 1998) (unpublished).

             On January 28, 1999, Sacchet next filed a petition for writ of habeas

corpus with the United States District Court for the Eastern District of Kentucky

which was denied on May 25, 2001. Sacchet v. Commonwealth, 5:99-CV-00104-

KSF-JBT (E.D. Ky. May 25, 2001) (unpublished). This denial was appealed and

the Sixth Circuit of the United States Court of Appeals denied issuance of a

certificate of appealability.

             In 2017, Sacchet filed a motion with the trial court styled as a “motion

for sentence modification pursuant to KRS 532.070, or in the alternative, for

conviction and sentence reduction” arguing that the term “wanton” as used within

our statute is impermissibly vague. The trial court interpreted Sacchet’s motion as

an RCr 11.42 motion and, on August 21, 2017, denied him relief further noting that

the motion was successive. Sacchet appealed to the Court of Appeals but that

appeal was dismissed as untimely. Sacchet v. Commonwealth, No. 2018-CA-


                                         -4-
0497-MR (Ky.App. 2018) (unpublished). He then made motion for a belated

appeal which was denied by this Court on July 12, 2018. Following the denial,

Sacchet made a motion for discretionary review which was denied by the

Kentucky Supreme Court on October 26, 2018. Sacchet v. Commonwealth, No.

2018-SC-0477-D (Ky. 2018) (unpublished).

             On July 15, 2019, Sacchet again put forward a motion to the trial

court pursuant to CR 60.02. He again argued that his jury instructions regarding

the wantonness of his actions were erroneous. That motion was again denied by

the trial court in an order entered on August 19, 2019. This appeal followed.

             On appeal, Sacchet argues that instructing the jury on wantonness

violated his due process rights insofar as his “act was not foreseeable” and he was

not “indifferent to who the victim was.” By his logic, and by his own version of

facts, wanton murder was not an appropriate charge because he was provoked,

acted in self-defense, and KRS 507.020(1)(b) does not apply to cases of

provocation. Lastly, Sacchet argues that since he was voluntarily intoxicated, he

could not have the requisite mens rea to support a conviction of wanton murder

and/or the wantonness instruction deprived him of his intoxication defense. In

sum, these errors are alleged to present a manifest injustice entitling Sacchet to

relief pursuant to RCr 10.26.




                                         -5-
             We review the denial of CR 60.02 motions for abuse of discretion.

Richardson v. Brunner, 327 S.W.2d 572, 574 (Ky. 1959). Here, the questions of

law presented require a de novo, instead of a deferential, standard of review.

Cincinnati Insurance v. Motorists Mutual Insurance Co., 306 S.W.3d 69, 72 (Ky.

2010).

             At the outset of this Opinion we must address certain significant

procedural issues. The first issue is that under the law of the case doctrine, we are

bound by the prior decisions of this Court in this case and “the legal questions thus

determined by the appellate court will not be differently determined on a

subsequent appeal in the same case.” Inman v. Inman, 648 S.W.2d 847, 849 (Ky.

1982). As the Sacchet I decision “settled the matter[,]” as to whether or not the

jury instruction, and ultimate conviction, for wanton murder was legally justified

under the evidence presented, and further determined that the issue of self-defense

was presented to the jury, those resolutions are conclusive and established the law

of the case, such that these claimed errors “cannot be relitigated.” Gossett v.

Commonwealth, 441 S.W.2d 117, 119 (Ky. 1969).

             Similarly, CR 60.02 may not be used by Sacchet to provide an

additional opportunity to reassert his prior RCr 11.42 motion which was the subject

of Sacchet I. CR 60.02 does not allow Sacchet to bring the same claims already

asserted during his prior motion. In Gross v. Commonwealth, 648 S.W.2d 853,


                                         -6-
856 (Ky. 1983), the Kentucky Supreme Court stated that CR 60.02 was not an

“additional opportunity” to raise defenses but, “is for relief that is not available by

direct appeal and not available under RCr 11.42.” Furthermore, “[t]he language of

RCr 11.42 forecloses the defendant from raising any questions under CR 60.02

which are ‘issues that could reasonably have been presented’ by RCr 11.42

proceedings.” Id. at 857. “Our rules of civil procedure do not permit successive

motions or the relitigation of issues which could have been raised in prior

proceedings. Our courts do not favor successive collateral challenges to a final

judgment of conviction which attempt to relitigate issues properly presented in a

prior proceeding.” Stoker v. Commonwealth, 289 S.W.3d 592, 597 (Ky.App.

2009). All of the allegations brought by Sacchet in this appeal either were or could

have been presented in prior proceedings.

             However, this does not conclude our analysis because in Sacchet I, the

Court relied upon Shannon, 767 S.W.2d at 552, for the proposition that “self-

defense is not available as a defense to wanton murder.” That ruling in Shannon

was subsequently and specifically reversed in Elliot v. Commonwealth, 976

S.W.2d 416 (Ky. 1998). Therefore, Sacchet did not have an opportunity to address

this change in his prior motions.




                                          -7-
                The Elliot opinion states that “we now depart from [Shannon’s]

holding that KRS 503.120(1)[2] precludes the assertion of self-protection and the

other KRS Chapter 503 justifications as defenses to charges of wanton murder[.]”

Id. at 422. In Sacchet’s case, this subsequent reversal is immaterial since he was

not only allowed to introduce evidence of self-defense at trial, but the jury was

specifically given the self-defense instruction as noted by both the trial court and

this Court in Sacchet I. The jury in this instance first determined that Sacchet was

not justified by self-defense before they found him guilty of wanton murder.

Sacchet’s account of the circumstances of his stabbing of Semones were previously

considered by a jury and it made a credibility finding against him. The jury heard

evidence from multiple witnesses that Sacchet ran after Semones and initiated

contact. Assessing the credibility of witnesses and the weight given to their

testimony rests “within the unique province of the jury.” McDaniel v.

Commonwealth, 415 S.W.3d 643, 654 (Ky. 2013).




2
    KRS 503.120(1) provides:

         When the defendant believes that the use of force upon or toward the person of
         another is necessary for any of the purposes for which such belief would establish
         a justification under KRS 503.050 to 503.110 but the defendant is wanton or
         reckless in believing the use of any force, or the degree of force used, to be
         necessary or in acquiring or failing to acquire any knowledge or belief which is
         material to the justifiability of his use of force, the justification afforded by those
         sections is unavailable in a prosecution for an offense for which wantonness or
         recklessness, as the case may be, suffices to establish culpability.



                                                   -8-
             Sacchet’s last assignment of error regards his allegation that his

intoxication should have been allowed as a defense to the charge of wanton

murder. This argument is more philosophical than persuasive in asserting that

voluntary intoxication should be viewed as negating a defendant’s mental intent to

commit an offense wantonly. This argument should have been raised previously

and is precluded now pursuant to Gross, supra.

             Additionally, the plain reading of the statute defining wantonly

precludes this argument. KRS 501.020(3) defines wantonly as:

             A person acts wantonly with respect to a result or to a
             circumstance described by a statute defining an offense
             when he is aware of and consciously disregards a
             substantial and unjustifiable risk that the result will occur
             or that the circumstance exists. The risk must be of such
             nature and degree that disregard thereof constitutes a
             gross deviation from the standard of conduct that a
             reasonable person would observe in the situation. A
             person who creates such a risk but is unaware thereof
             solely by reason of voluntary intoxication also acts
             wantonly with respect thereto.

(Emphasis added.)

             In accordance with the statute, Sacchet cannot claim that his voluntary

intoxication meant he could not be legally “aware” of the substantial and

unjustifiable risk of death he created by his actions in attacking and stabbing

Semones in the chest with a 5-inch bladed knife.




                                          -9-
             Sacchet has exhausted all his avenues for post-conviction review of

his sentence. Although he continues to be disappointed with the outcome of his

jury trial, we do not believe any reversible error occurred during his trial.

             Accordingly, we affirm the Fayette Circuit Court’s denial of Sacchet’s

motions for CR 60.02 and RCr 10.26 relief and otherwise find that the trial court

acted within its sound discretion in refusing to modify Sacchet’s sentence.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Walter Sacchet, pro se                     Daniel Cameron
 Sandy Hook, Kentucky                       Attorney General of Kentucky

                                            Perry T. Ryan
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -10-